DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/28/20 has been entered. Claims 1 and 3-16 remain pending in the application. Claim 2 has been canceled. 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hayes-Gill et al. (US 2009/0192396), herein referred to as Hayes.
Regarding claim 8, Hayes discloses a method of estimating fetal electrocardiogram (FECG) signals and distinguishing from a mother's electrocardiogram (MECG) signals, based on a plurality of abdominal ECG signals measured by electrodes configured to be located on a mother's abdomen (e.g. [0043] placing the detector on the abdomen of the mother), the method comprising: defining an MECG dictionary of symbols (e.g. [0100] The processor handles memory storage, real time processing and display of the digitized signals (necessitates signals defined in digital format); [0105] The electrode arrangement shown in FIG. 3 is a 3-channel system with differential inputs. In this case, 6 electrodes el,e2,e3,e4,e5,e6 are positioned as shown, with an additional ground connection electrode (not shown) located on the back of the patient (symbols defined for each signal; pars. 0131-0134)); projecting the plurality of abdominal ECG signals onto the MECG dictionary of symbols to estimate MECG signals within 
Regarding claim 9, Hayes discloses wherein the first plurality of electrodes and the second plurality of electrodes are included as part of a wearable system (e.g. [0025] detector comprising at least 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Ciocoiu (“Single channel fetal ECG recovery using sparse redundant representations”, Signals, Circuits and Systems, 2011 10th International Symposium on, IEEE, 30 June 2011).
Regarding claim 1, Hayes discloses a method of estimating fetal electrocardiogram (FECG) signals and distinguishing from a mother's electrocardiogram (MECG) signals, based on a plurality of abdominal ECG signals measured by electrodes configured to be located on a mother's abdomen (e.g. [0043] placing the detector on the abdomen of the mother), the method comprising: defining an MECG dictionary of symbols (e.g. [0100] The processor handles memory storage, real time processing and display of the digitized signals (necessitates signals defined in digital format); [0105] The electrode arrangement shown in FIG. 3 is a 3-channel system with differential inputs. In this case, 6 electrodes e1,e2,e3,e4,e5,e6 are positioned as shown, with an additional ground connection electrode (not shown) located on the back of the patient (symbols defined for each signal; pars. 0131-0134)); projecting the plurality of abdominal ECG signals onto the MECG dictionary of symbols to estimate MECG signals within the plurality of abdominal ECG signals (e.g. Fig. 4A - M and F labels for each ECG; pars. 0131-0134); subtracting the estimated MECG signals from the plurality of abdominal ECG signals to generate a plurality of estimated FECG signals; and combining the plurality of estimated FECG signals to generate a 
Hayes discloses the claimed invention except for wherein defining the MECG dictionary of symbols includes utilizing a plurality of chest ECG signals representative of the MECG signal to learn the MECG dictionary of symbols. Ciocoiu teaches that it is known to use wherein defining the MECG dictionary of symbols includes utilizing a plurality of chest ECG signals representative of the MECG signal to learn the MECG dictionary of symbols as set forth in p1, Col 2, par. 2 (e.g. compute an overcomplete 
Regarding claim 5, the modified Hayes discloses wherein combining the plurality of estimated FECG signals includes: quantifying a quality of each of the plurality of estimated MECG signals and each of the plurality of estimated FECG signals; and linearly combining the plurality of estimated FECG signals based, in part, on the quantified quality of the plurality of estimated MECG signals and the plurality of estimated FECG signals (e.g. [0071] Typically the method of modifying the time intervals comprises: [0072] a. comparing the erroneous time interval to the selected time intervals; [0073] b. determining the number of errors within the erroneous time interval (quantifying a quality)l; and, [0074] c. dividing the erroneous time interval into a number of corrected time intervals by adding a number of heart beats corresponding to the number of errors to thereby subdivide the erroneous time interval; and [0118] using a weighted sum of the signals output from all three detectors, with individual weighting coefficients, adjusted iteratively such that the fetal signal-to-noise ratio is maximized).
Regarding claim 7, the modified Hayes discloses wherein the method is non-invasive (e.g. [0050] this uses a simple non-invasive procedure for determining the position of the fetus).
Claims 3-4, 6 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Ciocoiu, as applied above, in further view of Brockway et al. (US 2016/0022164), herein referred to as Brockway.
Regarding claim 3, the modified Hayes discloses the claimed invention except for wherein projecting the plurality of abdominal ECG signals onto the MECG dictionary of symbols to estimate MECG signals within the plurality of abdominal ECG signals includes utilizing a multiple measurement vector (MMV) framework to estimate MECG components in a sparse domain. Brockway teaches that it is known to use wherein projecting the plurality of abdominal ECG signals onto the MECG dictionary of symbols to estimate MECG signals within the plurality of abdominal ECG signals includes utilizing a multiple measurement vector (MMV) framework to estimate MECG components in a sparse domain as set forth in [0091] (e.g. The sparsity criteria can be used to choose a dictionary that provides for sparse decomposition of the signal sources and hence improved signal source extraction and denoising. In certain embodiments it may be advantageous to choose an over-complete dictionary D in order to increase the degree of sparsity of the decomposition), and [0173] (e.g. Another embodiment is directed to an MDSP-based approach used to compress PNA signals and other non-quasi periodic signals, where the denoising provided by MDSP leads to a sparse signal as demonstrated in plot 1102 of FIG. 11. Note that the denoised signal is almost always near zero in the absence of a neural spike. The sparse signal is compressed using one or more compression schemes, such as direct time-domain coding or transform based coding) to facilitate effective identification and extraction of signal source subcomponents and removal of noise. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hayes, with wherein projecting the plurality of abdominal ECG signals onto the MECG dictionary of symbols to estimate MECG signals within the plurality of abdominal ECG signals includes utilizing a multiple measurement vector (MMV) framework to estimate MECG components in a sparse domain as taught by Brockway, since such a modification would provide the predictable results of facilitating effective identification and extraction of signal source subcomponents and removal of noise.
Regarding claim 4, the modified Hayes discloses the claimed invention except for wherein projecting the plurality of abdominal ECG signals onto the MECG dictionary of symbols to estimate MECG signals within the plurality of abdominal ECG signals further includes reconstructing the estimated MECG components in a time-domain using a MMV reconstruction algorithm. Brockway teaches that it is known to use reconstructing the estimated MECG components in a time-domain using a MMV reconstruction algorithm as set forth in [0070] (e.g. Those subcomponents that are identified as primarily associated with noise are removed and the residual subcomponents (those not having been removed) are combined to reconstruct a denoised signal in the first domain), and [0073] (e.g. Those subcomponents that are identified as primarily associated with noise are removed and the residual subcomponents (those not having been removed) are combined to reconstruct a denoised signal in the first domain) to provide a denoised output signal. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hayes, with reconstructing the estimated MECG components in a time-domain using a MMV reconstruction algorithm as taught by Brockway, since such a modification would provide the predictable results of providing a denoised output signal.
Regarding claim 6, the modified Hayes discloses the claimed invention except for defining a dictionary of FECG symbols representing estimated FECG signals in a sparse domain; and reconstructing the estimated FECG signals from the sparse domain. Brockway teaches that it is known to use defining a dictionary of FECG symbols representing estimated FECG signals in a sparse domain; and reconstructing the estimated FECG signals from the sparse domain as set forth in [0091] (e.g. The sparsity criteria can be used to choose a dictionary that provides for sparse decomposition of the signal sources and hence improved signal source extraction and denoising. In certain embodiments it may be advantageous to choose an over-complete dictionary D in order to increase the degree of sparsity of the decomposition), and [0088] (e.g. In process 106, the denoised signal subcomponents, referred to as subset D2s, are 
Regarding claim 17, the modified Hayes discloses wherein combining the plurality of estimated FECG signals further includes calculating a common support vector for each of the plurality of estimated FECG signals (e.g. [0112] each detector will measure ECG vectors with respect to the common electrode e10 thus allowing other mathematical combinations to be produced).
Regarding claim 18, the modified Hayes discloses wherein the quantified quality of the plurality of estimated MECG signals and the plurality of estimated FECG is a normalized weight (e.g. [0118] It is also possible to calculate a dynamically changing optimum virtual detector output in real time and hence produce a single virtual detector output having the largest fECG complex possible. This is achieved by using a weighted sum of the signals output from all three detectors, with individual weighting coefficients, adjusted iteratively such that the fetal signal-to-noise ratio is maximized).
Regarding claim 19, the modified Hayes discloses the claimed invention except for wherein the dictionary of FECG signals is a dictionary of wavelet basis elements. Brockway teaches that it is known to use wherein the dictionary of FECG signals is a dictionary of wavelet basis elements as set forth in [0091] (e.g. The sparsity criteria can be used to choose a dictionary that provides for sparse decomposition of the signal sources and hence improved signal source extraction and denoising. In certain embodiments it may be advantageous to choose an over-complete dictionary D in order to increase the degree of sparsity of the decomposition. The examples of dictionaries that are relevant to this embodiment .
Claims 10-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Wolfberg et al. (US 2013/0102857), herein referred to as Wolfberg.
Regarding claims 10 and 11, Hayes discloses the claimed invention except for an external device wirelessly coupled to the ECG processing system to receive information regarding the estimated FECG signal extracted by the ECG processing system, wherein the external device is a smartphone. Wolfberg teaches that it is known to use an external device wirelessly coupled to the ECG processing system to receive information regarding the estimated FECG signal extracted by the ECG processing system, wherein the external device is a smartphone as set forth in [0015] (e.g. One or more of the plurality of contact elements may be configured for short or long range wireless transmission of fetal electrical activity (e.g., via a blue-tooth chip)); and [0028] (e.g. Data generated by the ECG monitor 120 can be presented to physicians in a variety of forms, for example, as printed on paper charts, shown on a display unit 160 (e.g., a computer screen), and transmitted via wireless signals to a handheld device) to allow for presentation to a physician on a widely accessible tool. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hayes, with an external device wirelessly coupled to the ECG processing system to receive information regarding the estimated FECG signal extracted by the ECG processing system, wherein the 
Regarding claim 12, Hayes discloses the claimed invention except for wherein the external device displays the extracted FECG source signal, communicates data/alerts to a physician/caregiver, records the extracted FECG source signal, and/or analyzes the extracted FECG source signal. Wolfberg teaches that it is known to use wherein the external device displays the extracted FECG source signal, communicates data/alerts to a physician/caregiver, records the extracted FECG source signal, and/or analyzes the extracted FECG source signal as set forth in [0050] (e.g. data display by which the outputs of various analyzing modules are presented to physicians, for example, on a computer screen or a handheld device) to allow for visual analysis of the signal. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hayes, with wherein the external device displays the extracted FECG source signal, communicates data/alerts to a physician/caregiver, records the extracted FECG source signal, and/or analyzes the extracted FECG source signal as taught by Wolfberg, since such a modification would provide the predictable results of allowing for visual analysis of the signal.
Regarding claim 15, Hayes discloses the claimed invention except for wherein the first plurality of electrodes is placed where a fetal component of the first plurality of measured ECG signals is known to be insignificant. Wolfberg teaches that it is known to use wherein the first plurality of electrodes is placed where a fetal component of the first plurality of measured ECG signals is known to be insignificant as set forth in [0011] (e.g. one or more contact elements are configured for attachment to the lumbar region (known to be insignificant)) to provide reference signals. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hayes, with wherein the first plurality of electrodes is placed where a fetal .
Claims 13-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Hayes in view of Brockway.
Regarding claim 13, Hayes discloses the claimed invention except for wherein the ECG processing system utilizes a multiple measurement vector (MMV) framework to projects the second plurality of measured ECG signals onto the MECG dictionary to estimate MECG components in a sparse domain. Brockway teaches that it is known to use a multiple measurement vector (MMV) framework to projects the second plurality of measured ECG signals onto the MECG dictionary to estimate MECG components in a sparse domain as set forth in [0091] and [0173] to facilitate effective identification and extraction of signal source subcomponents and removal of noise. It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hayes, with utilizing a multiple measurement vector (MMV) framework to projects the second plurality of measured ECG signals onto the MECG dictionary to estimate MECG components in a sparse domain as taught by Brockway, since such a modification would provide the predictable results of facilitating effective identification and extraction of signal source subcomponents and removal of noise.
Regarding claim 14, Hayes discloses the claimed invention except for wherein projecting the plurality of abdominal ECG signals onto the MECG dictionary of symbols to estimate MECG signals within the plurality of abdominal ECG signals further includes reconstructing the estimated MECG components in a time-domain using a MMV reconstruction algorithm. Brockway teaches that it is known to use reconstructing the estimated MECG components in a time-domain using a MMV reconstruction algorithm as set forth in [0070] and [0073] to provide a denoised output signal.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hayes, with reconstructing the estimated MECG components in a time-
Regarding claim 16, Hayes discloses the claimed invention except for wherein the ECG processing system further processes the estimated FECG signal to minimize effects of distortion. Brockway teaches that it is known to wherein the ECG processing system further processes the estimated FECG signal to minimize effects of distortion as set forth in [0122] (e.g. the leading and/or trailing edges of the time window surrounding the QRS complex transitions the degree of preservation of high frequency components gradually over time to reduce the potential for signal distortion near the beginning and end of the window) to reduce signal distortion.  It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to modify the system as taught by Hayes, with wherein the ECG processing system further processes the estimated FECG signal to minimize effects of distortion as taught by Brockway, since such a modification would provide the predictable results of reducing signal distortion.
Response to Arguments
Applicant's arguments filed 12/23/20 have been fully considered but they are not persuasive.
In response to Applicant’s argument that “Hayes-Gill does not expressly describe defining an MECG dictionary of symbols. Therefore, inherency must be the rationale for the instant anticipation rejection” and “One of ordinary skill in the art understands that a "dictionary" as used in the instant application is a matrix of basis elements”, Examiner more clearly directs Applicant to [0131]-[0136] (e.g. The signals resulting from muscle noise are labeled Mn, the fetal heart beat is labeled F, and the mothers heart beat M. Coincident fetal and maternal heart beats are labeled M&F, whilst coincident fetal heart beats and muscle noise are labeled F&Mn), indicating setting labels for which entity's heart beat, the projections in Figs. 4A and B are presenting M-F labels for each ECG signal, indicating which 
In response to Applicant’s argument that “Even if the MDSP method were used to extract a maternal ECG, there is no teaching or suggestion in the combination of Hayes-Gill and Brockway to use a first plurality/chest ECG signals to define a MECG dictionary and then to project a second...”, Examiner notes that this is now taught by Ciocoiu p1, Col 2, par. 2 (e.g. compute an overcomplete dictionary according to the K-SVD algorithm), p3, Col 1, par. 2(e.g. first database contains 5 abdominal and 3 thoracic recordings of a single pregnant woman), and Fig. 4 (e.g. dictionaries trained by K-SVD using L2 data fidelity term), modified with the motivation of adapting the signals for different levels of noise.
In response to Applicant’s argument that “Brockway does not disclose using a multiple measurement vector (MMV) to estimate MECG components in a sparse domain or reconstructing the estimated MECG components in a time-domain using a multiple measurement (MMV) framework”, Examiner notes, first, that the multi domain signal processing (MDSP) technique is analogous to the multiple measurement vector (MMV) as recited in the claim, and second, for clarity, that Brockway is referenced specifically for teaching the utilization of a multiple measurement vector (MMV) framework to estimate ECG components in a sparse domain, which while implemented in the taught embodiment for removing maternal ECG signals, would be obvious to be implemented to remove fetal ECG signals instead in producing a denoised maternal ECG (MECG). Applicant is further directed to [0134] (e.g. Various MDSP-based embodiments are directed to denoising an ECG recording which includes noise and a desired signal originating within heart tissue), which teaches generally to obtaining a desired signal originating within heart tissue, and it would thus be obvious to direct this technique to obtaining maternal ECG signals if that were the target signal.
Because no further changes were made to overcome the rejection of the claims, the rejections to claims 1 and 3-14 remain withstanding.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE E BANIS whose telephone number is (571)270-3448.  The examiner can normally be reached on Monday-Friday 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on (571)272-4156.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE E BANIS/Examiner, Art Unit 3792

/MICHAEL W KAHELIN/Primary Examiner, Art Unit 3792